EXHIBIT 10.13

This Amendment was prepared

by and when recorded should

be mailed to:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

 

 

--------------------------------------------------------------------------------

Space above this line for recorder’s use

AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

KNOW ALL PERSONS BY THESE PRESENTS:

THIS AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Amendment”) is made as of the 19th day of
May, 2006 by WINCUP TEXAS, LTD., a Texas limited partnership, having an office
at c/o Radnor Holdings Corporation, Radnor Financial Center, 150 Radnor Chester
Road, Building A, Suite 300, Radnor, Pennsylvania 19087 (the “Grantor”), in
favor of COMMONWEALTH LAND TITLE OF FORT WORTH, INC., having an address at 777
Taylor Street, Suite 902, Fort Worth, Texas 76102 (the “Trustee”), for the
benefit of TENNENBAUM CAPITAL PARTNERS, LLC, having an office at 2951 28th
Street, Suite 1000, Santa Monica, California 90405, in its capacity as
collateral agent (together with its successors and assigns in such capacity, the
“Beneficiary”).

WITNESSETH

WHEREAS, reference is made to the Credit Agreement dated as of December 1, 2005
(the “Original Credit Agreement”) among Radnor Holdings Corporation, as borrower
(the “Company”), the Grantor, as one of several guarantors, the other
Guarantors, the Lenders and the Beneficiary, as agent and collateral agent;

WHEREAS, as security for the promises, terms, conditions, agreements and
obligations imposed on the Grantor under the Original Credit Agreement and the
Other Documents, the Grantor executed and delivered to the Trustee for the
benefit of the Beneficiary a Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of December 1, 2005 and recorded
on December 6, 2005 as Document Number D205362748 with the Office of the County
Clerk in Tarrant County of the State of Texas (the “Existing Deed of Trust”),
which covers the real property described in Exhibit A attached hereto; and

 

Tarrant County, TX (East Minton Rd)



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of that certain Amendment No. 1 dated as of
April 4, 2006 (as may be further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Amendment No. 1”) among the
Company, the Grantor, as one of several guarantors, the Guarantors, the Lenders
and the Beneficiary, the parties have agreed to amend the Original Credit
Agreement to authorize the issuance of additional loans in the amount of Twenty
Three Million Five Hundred Thousand Dollars ($23,500,000) (the “Tranche C
Loans”), increasing the aggregate principal amount of Indebtedness from Ninety
Five Million Dollars ($95,000,000) to One Hundred Eighteen Million Five Hundred
Thousand Dollars ($118,500,000); and

WHEREAS, the Grantor and the Beneficiary desire to amend, extend and modify the
Existing Deed of Trust, and the liens created thereby, as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Existing Deed of
Trust shall be hereby amended and modified as follows:

Section 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned thereto in the Existing Deed of
Trust, as amended by this Amendment, or if not defined therein, in the Original
Credit Agreement, as amended by Amendment No. 1. Each reference in the Existing
Deed of Trust to “this Deed of Trust” shall be deemed to be a reference to the
Existing Deed of Trust, as amended by this Amendment.

Section 2. Modification. The Existing Deed of Trust is hereby amended as
follows:

(a) The first WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
ninety two million six hundred thousand dollars ($92,600,000) aggregate
principal amount of Tranche A Loans (the “Tranche A Loans”), two million four
hundred thousand dollars ($2,400,000) aggregate principal amount of Tranche B
Loans (the “Tranche B Loans”) and twenty three million five hundred thousand
dollars ($23,500,000) aggregate principal amount of Tranche C Loans (the
“Tranche C Loans”) (the Tranche A Loans, Tranche B Loans and Tranche C Loans are
collectively referred herein as, the “Loans”); the total aggregate principal
amount of the Loans not exceeding one hundred eighteen million five hundred
thousand dollars ($118,500,000) and which Loans are evidenced by the Tranche A
Notes executed by the Company (the “Tranche A Notes”), the Tranche B Notes
executed by the Company (the “Tranche B Notes”) and the Tranche C Notes executed
by the Company (the “Tranche C Notes”) pursuant to the Credit Agreement, dated
December 1, 2005, between the Company, the Company’s subsidiaries that provide
guarantees under the

 

Tarrant County, TX (East Minton Rd)

- 2 -



--------------------------------------------------------------------------------

Credit Agreement (the “Guarantors”), the Lenders and Tennenbaum Capital
Partners, LLC, as agent and collateral agent, as amended by Amendment No. 1,
dated as of April 4, 2006 (as amended, the “Credit Agreement”);”;

(b) The second WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Company, the Guarantors, and Beneficiary, as collateral agent,
have entered into that certain Tranche A Security Agreement dated as of
December 1, 2005 pursuant to which the Company and the Guarantors have granted a
security interest in, and undertaken obligations with respect to, certain
collateral and other property described therein, as amended by that certain
Amendment No. 1 To Tranche A Security Agreement dated as of April 4, 2006 (as
amended, the “Tranche A Security Agreement”);”;

(c) The fourth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes and the Tranche C Notes (the “Indebtedness”), as well as the
payment, performance, observance and discharge by the Company of all
obligations, covenants, conditions and agreements made by the Company to, with,
in favor of and for the benefit of Beneficiary or any of the Tranche A Lenders
and the Tranche C Lenders (as those terms are defined in the Credit Agreement)
under the Credit Agreement and the Other Documents (as defined below);”;

(d) The fifth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, Beneficiary, the Tranche A Lenders and the Tranche C Lenders, as a
condition precedent to the transactions contemplated by the Credit Agreement,
have required that Grantor execute and deliver this Deed of Trust to the Trustee
for the benefit of Beneficiary; and”;

(e) The first paragraph of the Granting Clauses is hereby amended and restated
in full by deleting it in its entirety and replacing it with the following:

“NOW, THEREFORE, to secure to Tranche A Lenders and the Tranche C Lenders
(i) the payment or performance and discharge of all sums due under this Deed of
Trust; (ii) the payment or performance and discharge of all terms, conditions
and covenants, including the Secured Obligations, set forth in the Credit
Agreement and the Other Documents, other than the payment of

 

Tarrant County, TX (East Minton Rd)

- 3 -



--------------------------------------------------------------------------------

principal, prepayment premium, if any, and interest on, the Tranche B Loans and
the performance of the Guarantors with respect thereto; and (iii) the payment or
performance and discharge of all other obligations or indebtedness of Grantor,
the Company, or the other Guarantors to Beneficiary, Tranche A Lenders or
Tranche C Lenders of whatever kind or character and whenever borrowed or
incurred under the Credit Agreement or the Other Documents, including without
limitation, principal, prepayment premium, if any, and interest (as the same may
vary in accordance with the terms of the Credit Agreement) on the Tranche A
Loans and the Tranche C Loans (but excluding the payment of principal,
prepayment premium, if any, and interest on, the Tranche B Loans), fees, late
charges and expenses, including attorneys’ fees (subsections (i), (ii) and
(iii) collectively, the “Liabilities”), Grantor DOES HEREBY GRANT, BARGAIN,
SELL, CONVEY, TRANSFER, ASSIGN, MORTGAGE and SET OVER to Trustee, his/her
substitutes and assigns, for the benefit of Beneficiary, Tranche A Lenders and
Tranche C Lenders, all right, title and interest of Grantor in and to the
following (collectively, the “Property”):”;

(f) The references in the fifth grammatical paragraph on page 4 of the Existing
Deed of Trust (i.e., the paragraph beginning with the words “The present
principal amount of the Liabilities”) to “$92,600,000” are hereby deleted and
“$116,100,000” is substituted therefor;

(g) Section 3 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“SECURITY AGREEMENT. This Deed of Trust (i) shall be construed as a Deed of
Trust on real property, and (ii) shall also constitute and serve as a “Security
Agreement” on personal property within the meaning of the Code, and shall
evidence until the grant of this Deed of Trust shall terminate, a first and
prior security interest under the Code as to property within the scope thereof
and in the state where the Property is situated with respect to the Service
Equipment, fixtures, Contracts, Rents and Leases. To this end, Grantor GRANTS
to, has GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED and SET OVER, and by
these presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER and SET OVER, unto
Trustee and Beneficiary, a first and prior security interest and all of
Grantor’s right, title and interest in, to, under and with respect to the
Service Equipment, fixtures, Contracts, Rents, Leases and Proceeds to secure the
full and timely payment of the Tranche A Notes and the Tranche C Notes, and the
full and timely performance and discharge of the Liabilities. It is the intent
of Grantor, Beneficiary and Trustee that this Deed of Trust encumber all Leases
and that all items contained in the definition of “Leases” which are included
within the Code be covered by the security interest granted in this Section 3;
and all items contained in the definition of “Leases” which are excluded from
the Code be covered by the provisions of the grant to Trustee herein. Grantor
hereby agrees with Beneficiary to deliver to Beneficiary, in form and substance
reasonably satisfactory to Beneficiary, such “Financing Statements”, as such
term is

 

Tarrant County, TX (East Minton Rd)

- 4 -



--------------------------------------------------------------------------------

used in the Code, and execute and deliver such further assurances as Beneficiary
may, from time to time, reasonably consider necessary to create, perfect, and
preserve Beneficiary’s security interest herein granted, and Tranche A Lenders
or Tranche C Lenders may cause such statements and assurances to be recorded and
filed, as such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Grantor authorizes
Beneficiary to file such Financing Statements describing such parts of the
Property as Beneficiary may desire. This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the Code. All or part of the Property are
or are to become fixtures; information concerning the security interest herein
granted may be obtained from either party at the address of such party set forth
herein. For purposes of the security interest herein granted, the addresses of
debtor (Grantor) and the secured party (Beneficiary) are set forth in the first
paragraph of this Deed of Trust.”;

(h) Section 4.1 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Assignment: For good and valuable consideration, including the indebtedness
evidenced by the Tranche A Notes and the Tranche C Notes, the receipt and
sufficiency of which are hereby acknowledged and confessed, Grantor has
absolutely GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does
absolutely and unconditionally GRANT, BARGAIN, SELL and CONVEY the Rents and
Leases unto Beneficiary, in order to provide a source of future payment of the
Tranche A Notes, the Tranche C Notes and the Liabilities, subject only to the
Permitted Exceptions applicable thereto and the License (herein defined), it
being the intention of Grantor and Beneficiary that this conveyance be presently
effective; TO HAVE AND TO HOLD the Rents and Leases unto Beneficiary, forever,
and Grantor does hereby bind itself, its successors and assigns to warrant and
forever defend the title to the Rents and Leases unto Beneficiary against every
Person whomsoever lawfully claiming or to claim the same or any part thereof;
provided, however, that if Grantor shall pay or cause to be paid the Tranche A
Notes and the Tranche C Notes as and when same shall become due and payable and
shall perform and discharge or cause to be performed and discharged the
Liabilities on or before the date same are to be performed and discharged, then
this assignment shall terminate and be of no further force and effect.”;

(i) Section 4.2 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Limited License. Beneficiary hereby grants to Grantor a limited license (the
“License”) subject to termination of the License and the other terms and
provisions of Section 4, to exercise and enjoy all incidences of the status of a
lessor with respect to the Rents and Leases, including the right to collect,
demand, sue for, attach, levy, recover and receive the Rents, and to give proper
receipts, releases and acquittances therefor. Grantor hereby agrees to lawfully

 

Tarrant County, TX (East Minton Rd)

- 5 -



--------------------------------------------------------------------------------

receive all Rents and hold the same as Beneficiary’s agent (for the limited
purposes set forth herein) to be applied, and to apply the Rents so collected,
first to the payment of the Tranche A Notes and the Tranche C Notes, next to the
performance and discharge of the Liabilities, and next to the payment of any
operating expenses of the Property. Thereafter, Grantor may use the balance of
the Rents collected in any manner not inconsistent with this Deed of Trust, the
Credit Agreement and the Other Documents. Neither this assignment nor the
receipt of Rents by Beneficiary (except to the extent, if any, that the Rents
are actually applied to the Tranche A Notes and the Tranche C Notes by
Beneficiary upon and after such receipt) shall effect a pro tanto payment of the
debt evidenced by the Tranche A Notes and the Tranche C Notes, and such Rents
shall be applied as provided in Section 4.4 below. Furthermore, and
notwithstanding the provisions of Section 4.4, no credit shall be given by
Beneficiary for any Rents until the money collected is actually received by
Beneficiary at its principal office, or at such other place as Beneficiary shall
designate in writing, and no such credit shall be given for any Rents after
termination of the License, after foreclosure or other transfer of the Property
(or part thereof from which Rents are derived pursuant to this Deed of Trust) to
Beneficiary or any other third party.”;

(j) The fourth sentence in Section 4.4 is hereby amended and restated in full by
deleting it in its entirety and replacing it with the following:

“In no event will the provisions of this Section 4 reduce the Tranche A Notes or
the Tranche C Notes except to the extent, if any, that Rents are actually
received by Beneficiary and applied upon or after said receipt to the Tranche A
Notes or the Tranche C Notes in accordance with the preceding sentence.”;

(k) The first sentence in Section 10.4 is hereby amended and restated in full by
deleting it in its entirety and replacing it with the following:

“Except as expressly provided in the Credit Agreement and this Deed of Trust,
Beneficiary may, without notice, demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action, all of which are
hereby waived by Grantor and all other parties obligated in any manner
whatsoever on the Liabilities, declare the entire unpaid balance of the Tranche
A Notes and the Tranche C Notes immediately due and payable, and upon such
declaration, the entire unpaid balance of the Tranche A Notes and the Tranche C
Notes shall be immediately due and payable.”; and

 

Tarrant County, TX (East Minton Rd)

- 6 -



--------------------------------------------------------------------------------

(l) The first sentence in Section 10.11 is hereby amended and restated in full
by deleting it in its entirety and replacing it with the following:

“The proceeds from any sale, lease or other disposition made pursuant to this
Section 10, or the proceeds from the surrender of any insurance policies
pursuant hereto, or any Rents collected by Beneficiary from the Property
(following any application of such Rents in accordance with the assignment
herein) or sums received pursuant hereto, or proceeds from insurance which
Beneficiary elects to apply to the Liabilities pursuant to this Deed of Trust,
shall be applied by Trustee, or by Beneficiary, as the case may be, to the
Liabilities in the following order and priority: (i) to the payment of all
expenses of advertising, selling and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting rents, proceeds, premiums or other
sums; (ii) to the remainder of the Liabilities, unless otherwise required by the
applicable provisions of the Tranche A Security Agreement, as follows: first, to
the remaining accrued but unpaid interest, second, to the matured part of
principal of the Tranche A Notes and the Tranche C Notes, and third, to
prepayment of the unmatured part, if any, of principal of the Tranche A Notes or
the Tranche C Notes applied to installments of principal in inverse order of
maturity; (iii) the balance, if any and to the extent applicable, remaining
after the full and final payment of the Tranche A Notes and the Tranche C Notes,
and full performance and discharge of the Liabilities to the holder of any
inferior liens covering the Property, if any, in order of the priority of such
inferior liens (Trustee and Beneficiary shall hereby be entitled to rely
exclusively upon a commitment for title insurance issued to determine such
priority); and (iv) the cash balance, if any, to Grantor.”;

it being the intent of this Amendment that the obligations of the Grantor under
the Credit Agreement shall be entitled to the benefits and collateral security
under the Existing Deed of Trust as fully as if such obligations had been
incurred under the Original Credit Agreement as originally in effect.

Section 3. Confirmation and Restatement. The Grantor, in order to continue to
secure the payment of the Liabilities, hereby confirms and restates (a) the
grant of a deed of trust pursuant to the Existing Deed of Trust to the Trustee
for the benefit of the Beneficiary with respect to the Property and (b) the
grant pursuant to the Existing Deed of Trust of a security interest in the
Service Equipment. Nothing contained in this Amendment shall be construed as
(a) a novation of the Liabilities or (b) a release or waiver of all or any
portion of the grant of a deed of trust to the Trustee for the benefit of the
Beneficiary with respect to the Property or the grant to the Beneficiary of a
security interest in the Service Equipment pursuant to the Existing Deed of
Trust.

Section 4. Representations and Warranties. The Grantor hereby represents and
warrants that the representations and warranties made by it in the Existing Deed
of Trust are true and complete in all material respects on and as of the date
hereof as if made on and as of the date hereof.

 

Tarrant County, TX (East Minton Rd)

- 7 -



--------------------------------------------------------------------------------

Section 5. Covenants. The Grantor hereby covenants and agrees to perform each
and every duty and obligation of the Grantor contained in the Existing Deed of
Trust as amended by this Amendment.

Section 6. Effectiveness. This Amendment shall be effective as of the day and
year first written above upon its execution and delivery by the Grantor. Except
as herein provided, the Existing Deed of Trust shall remain unchanged and in
full force and effect.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

[Signature Page Follows]

 

Tarrant County, TX (East Minton Rd)

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the Grantor as of
the day and year first above written.

 

GRANTOR: WINCUP TEXAS, LTD., a Texas limited partnership   By:   WinCup GP,
L.L.C., a Delaware limited liability company, its general partner     By:  
WinCup Holdings, Inc., a       Delaware corporation, its sole       member   By:
 

/s/ Michael T. Kennedy

  Name:   Michael T. Kennedy   Title:   President

AGREED TO AND ACCEPTED:

TENNENBAUM CAPITAL PARTNERS, LLC, as collateral agent

for the Lenders

 

By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner

 

Tarrant County, TX (East Minton Rd)

- 9 -



--------------------------------------------------------------------------------

[Grantor]

 

COMMONWEALTH OF PENNSYLVANIA

  )     )   SS.

COUNTY OF DELAWARE

  )  

I CERTIFY that Michael T. Kennedy, the President of WinCup Holdings, Inc., a
Delaware corporation which is the sole member of WinCup GP, L.L.C., a Delaware
limited liability company which is the sole general partner of WINCUP TEXAS,
LTD., a Texas limited partnership, personally appeared before me, who is known
to me or satisfactorily proven to be the person who signed the foregoing
instrument and acknowledged that he/she was authorized to execute the same on
behalf of said corporation in such capacity.

GIVEN under my hand and official seal this 16th day of May, 2006.

 

   

/s/ Susan E. Dear

    Notary Public Commission expires January 8, 2009.     Notarial Seal    
Susan E. Dear, Notary Public     Bethel Twp., Delaware County     My Commission
Expires January 8, 2009

 

Tarrant County, TX (East Minton Rd)



--------------------------------------------------------------------------------

[Beneficiary]

 

STATE OF CALIFORNIA

  )     )   SS.

COUNTY OF LOS ANGELES

  )  

I CERTIFY that José Feliciano, the Partner of Tennenbaum Capital Partners, LLC,
a limited liability company, as collateral agent, personally appeared before me,
who is known to me or satisfactorily proven to be the person who signed the
foregoing instrument and acknowledged that he/she was authorized to execute the
same on behalf of said limited liability company in such capacity.

GIVEN under my hand and official seal this 18th day of May, 2006.

 

   

/s/ Leng Ky Vuong

    Notary Public Commission expires June 29, 2007.     Leng Ky Vuong     Comm.
# 1427303     Notary Public – California     Los Angeles County     Comm. Exp.
June 29, 2007

 

Tarrant County, TX (East Minton Rd)



--------------------------------------------------------------------------------

Exhibit A

Legal Description

That certain real property located at 400 East Minton Road, in the City of
Saginaw, County of Tarrant, State of Texas 76131, more particularly described as
follows:

TRACT 1:

Description of a 8.360 acre tract of land out of the David C. Strickland Survey,
Abstract No. 1408, Tarrant County, Texas, and being part of a 309.7 acre tract
of land conveyed to the Fort Worth and Denver Railway Company by deed recorded
in Volume 3260, Page 85, Deed Records, Tarrant County, Texas, said 8.360 acre
tract of land being that tract conveyed to Texstyrene Plastics, Inc. by deed
recorded in Volume 7085, Page 1712, Deed Records, Tarrant County, Texas, and to
TPI Plastics Company by Deed recorded in Volume 7318, Page 2165, Deed Records,
Tarrant County, Texas, and being Part of Lot 1, Block 1, of the TEXSTYRENE
ADDITION, an Addition to the City of Saginaw, recorded by plat in Volume
388-206, Page 13 Plat Records, Tarrant County, Texas, said 8.360 acre tract
being situated in the City of Saginaw and being more particularly described as
follows:

BEGINNING at a 1/2 inch iron rod found on the Easterly right of way line of
County Road 4043 (Jarvis Road) and the Westerly line of said 309.7 acre tract,
said point being North 02 degrees 13 minutes 00 seconds East, a distance of
95.00 feet from the intersection of said line of County Road 4043 with the
Northwesterly right of way line of Minton Road, said reference point being
called a distance of 92.96 feet from the Westerly Southwest corner of said 309.7
acre tract and the Northwest corner of a 37.15 acre tract conveyed to Willard W.
Garvey by deed recorded in Volume 3020, Page 608, Deed Records, Tarrant County,
Texas;

THENCE North 02 degrees 13 minutes 00 seconds East, with the said Easterly right
of way line of County Road 4043 and the Westerly line of said 309.7 acre tract,
a distance of 829.62 feet (plat distance 830.08 feet) to a 1/ 2 inch iron rod
found for corner;

THENCE South 88 degrees 05 minutes 00 seconds East, a distance of 352.11 feet
(Deed distance 351.77 feet) to a point for corner;

THENCE South 34 degrees 00 minutes 00 seconds East, a distance of 539.43 feet
(Deed distance 540.00 feet) to a 1/2 inch iron rod with a cap found for corner;

THENCE South 56 degrees 00 minutes 00 seconds West, a distance of 198.30 feet to
a 3/4 inch iron rod found for corner, said point being at the Beginning of a
curve to the left whose center bears South 10 degrees 08 minutes 12 seconds
East, a distance of 393.06 feet from said point;

THENCE in a Westerly direction with said curve to the left through a central
angle of 23 degrees 49 minutes 36 seconds, an arc length of 163.46 feet to a 1/2
inch iron rod found at the end of said curve, said point being 10 feet North of
and perpendicular to the centerline of a railroad spur track;

THENCE South 56 degrees 03 minutes 00 seconds West, 10 feet from and parallel to
the centerline of said railroad spur track, a distance of 202.04 feet to a 1/2
inch iron rod found at the beginning of a non-tangent curve to the right whose
center bears North 34 degrees 03 minutes 39 seconds West, a distance of 563.69
feet from said point;

 

Tarrant County, TX (East Minton Rd)



--------------------------------------------------------------------------------

THENCE in a Westerly direction with said curve to the right through a central
angle of 22 degrees 33 minutes 06 seconds, an arc length of 221.87 feet to the
POINT OF BEGINNING, containing 364,161 square feet or 8.360 acres of land, more
or less.

TRACT 2:

Description of a 1.931 acre tract of land out of the David C. Strickland Survey,
Abstract No. 1408, Tarrant County, Texas, and bring part of a 309.7 acre tract
of land conveyed to the Fort Worth and Denver Railway Company by deed recorded
in Volume 3260, Page 85, Deed Records, Tarrant County, Texas, said 1.931 acre
tract of land being that tract conveyed to Texstyrene Plastics, Inc. by deed
recorded in Volume 8725, Page 478, Deed Records, Tarrant County, Texas, and
being Part of Lot 1, Block 1, of the TEXSTYRENE ADDITION, an Addition to the
City of Saginaw, recorded by plat in Volume 388-206, Page 13 Plat Records,
Tarrant County, Texas, said 1.931 acre tract being situated in the City of
Saginaw and being more particularly described as follows:

BEGINNING at a 1/2 inch iron rod found on the Easterly right of way line of
County Road 4043 (Jarvis Road) and the Westerly line of said 309.7 acre tract,
said point being North 02 degrees 13 minutes 00 seconds East, a distance of
924.62 feet from the intersection of said line of County Road 4043 with the
Northwesterly right of way line of Minton Road, said referenced point being
called a distance of 92.96 feet from the Westerly Southwest corner of said 309.7
acre tract and the Northwest corner of a 37.15 acre tract conveyed to Willard W.
Garvey by deed recorded in Volume 3020, Page 608, Deed Records, Tarrant County,
Texas;

THENCE North 02 degrees 13 minutes 15 seconds East, with said Easterly right of
way line of County Road 4043 and the Westerly line of said 309.7 acre tract, a
distance of 180.73 feet to a 1/2 inch iron rod found for corner, said point
being on the Southerly line of a 50 foot drainage easement as recorded in Volume
388-176, Page 12, Plat Records, Tarrant County, Texas;

THENCE South 87 degrees, 56 minutes, 53 seconds East, with the South line of
said drainage easement, a distance of 396.58 feet to a 1/2 -inch iron rod found
for corner;

THENCE South 42 degrees 56 minutes 49 seconds East, with the South line of said
drainage easement (70 feet wide along this line) a distance of 40.23 feet to a
1/2 inch iron rod found for corner;

THENCE South 02 degrees 03 minutes 07 seconds West, leaving the said south line
of said drainage easement, a distance of 47.05 feet to a 1/2 inch iron rod found
at the beginning of a non-tangent curve to the left whose center bears South 87
degrees 59 minutes 24 seconds East, a distance of 639.59 feet from said point;

THENCE in a Southerly direction and with said curve to the left through a
central angle of 32 degrees 14 minutes 01 seconds, an arc length of 359.82 feet
(plat length 360.29 feet) to a 1/2 inch iron rod with cap found at the end of
said curve for corner; said point being on the Easterly line of a 8.381 acre
tract conveyed to Texstyrene Plastics, Inc. by deed recorded in Volume 7085,
Page 1712, Deed Records, Tarrant County, Texas;

THENCE North 34 degrees 00 minutes 00 seconds West, with the said Easterly line
of said 8.381 acre tract, a distance of 292.73 feet (deed Call North 34 degrees
02 minutes 09 seconds West, 295.17 feet) to a point for corner;

 

Tarrant County, TX (East Minton Rd)



--------------------------------------------------------------------------------

THENCE North 88 degrees 05 minutes 00 seconds West, with the North line of said
8.381 acre tract, a distance of 352.11 feet (Deed called North 88 degrees 06
minutes 46 seconds West, 351.31 feet) to the POINT OF BEGINNING, Containing
84,127 square feet or 1.931 acres of land, more or less.

 

Tarrant County, TX (East Minton Rd)